DETAILED ACTION
This office action is in response to application filed on 11/20/2020.
Claims 1 – 15 are pending.
Priority is claimed as 371 application of PCT/KR2019/006361 (filed on 5/28/2019), which further claims priority to Korean application KR10-2018-0066398 (filed on 6/8/2018).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 3 and 6 – 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Freedman et al (US 20110252423, prior art part of IDS dated 11/20/2020, hereinafter Freedman).

As per claim 1, Freedman discloses: A non-transient computer-readable storage medium having stored therein instructions, 
(Freedman [0005]: “a foreground user application is transitioned to a non-executing state as it is moved out of the foreground state. In another service, a background process is given a maximum amount of time to complete a task before it is transitioned to a non-executing state”), cause the computer to: 
store, for an application program configured to execute at least one task on the computer, information about the task in a memory of the computer; (Freedman [0043]: “begins when a foreground user application executing an audio operation (e.g., music playback or voice recording operations)… At some point in the future, the user may issue a "pause" command to their background audio application (block 320). In response, the user's background audio application is moved from the background state to the suspended state (block 325)”.)
receive a push message from an outside of the computer after the application program is changed from the active state to the suspended state; (Freedman [0045]: “the Notification service permits a process, in whatever state (foreground, background, suspended or hibernated), to receive and respond to messages. These messages may originate from an external source (a "push" notification) or the receiving process/application itself ("local" notification)”.)
(Freedman [0043]: “The audio application is kept in the suspended state until the user issues a "resume" command (the "YES" prong of block 330), after which the audio application is moved back into the background state where it may continue to execute it's audio operation (block 335)”; figure 4 and [0049]: “the network daemon receives a message (block 415). The target application is then identified (block 420), reanimated into the background state (block 425) and passed the message (block 430). The background VoIP application may then respond to the message (e.g., an incoming VoIP call or a "heartbeat needed" message) (block 435)”.)

As per claim 2, Freedman further discloses:
The non-transient computer-readable storage medium of claim 1, wherein the information about the task comprises at least one of a period of execution of the task, a condition for execution of the task, a priority of execution of the task, or a dependency of the task on execution. (Freedman [0022]: “background threads may be assigned a priority from a band of priorities that overlaps in part with those priority levels assigned to foreground threads”.)


The non-transient computer-readable storage medium of claim 1, wherein as the push message is received in every first periods, the task is executed in every the first periods. (Freedman [0043])

As per claim 6, Freedman further discloses:
The non-transient computer-readable storage medium of claim 1, wherein information about a plurality of tasks is stored for a plurality of application programs, and the plurality of tasks are executed based on the information about the plurality of tasks in a unit of a task, upon reception of the push message. (Freedman [0043])

As per claim 7, Freedman further discloses:
The non-transient computer-readable storage medium of claim 6, wherein at least some of the plurality of tasks are executed during a designated time designated by the operating system. (Freedman [0035])

As per claim 8, Freedman further discloses:
The non-transient computer-readable storage medium of claim 6, wherein a task execution order of the plurality of tasks is determined based on the information about (Freedman [0022] and [0025]: scheduling processes based on their priority and their execution status.)

As per claim 9, Freedman further discloses:
The non-transient computer-readable storage medium of claim 2, wherein the information about the task further comprises personalized information of a user. (Freedman [0039]: user application and a user VoIP application.)

As per claim 10, Freedman further discloses:
The non-transient computer-readable storage medium of claim 1, wherein the information about the task is stored when the application program is initialized or when the application program enters the background state. (Freedman [0043])
As per claim 11, it is the device variant of claim 1 and is therefore rejected under the same rationale.
As per claim 12, it is the device variant of claim 2 and is therefore rejected under the same rationale.
As per claim 13, it is the device variant of claim 3 and is therefore rejected under the same rationale.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4, 5, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Freedman, in view of Ekambaram et al (US 20160100322, hereinafter Ekambaram).

As per claim 4, Freedman did not disclose:
The non-transient computer-readable storage medium of claim 1, wherein a transmission period of the push message is set by an external electronic device.
However, Ekambaram teaches:
The non-transient computer-readable storage medium of claim 1, wherein a transmission period of the push message is set by an external electronic device. (Ekambaram [0047])
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Ekambaram into that of Freedman in order to have a transmission period of the push message is set by an external electronic device. It is merely a design choice to have the transmission period 

As per claim 5, Freedman did not disclose:
The non-transient computer-readable storage medium of claim 1, wherein a transmission period of the push message is determined based on a state of the computer.
However, Ekambaram teaches:
The non-transient computer-readable storage medium of claim 1, wherein a transmission period of the push message is determined based on a state of the computer. (Ekambaram [0047])
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Ekambaram into that of Freedman in order to have a transmission period of the push message is determined based on a state of the computer. It is merely a design choice to have the transmission period of the pish message to be set by an external electronic device and is therefore rejected under 35 USC 103.

As per claim 14, it is the device variant of claim 4 and is therefore rejected under the same rationale.
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Irwin et al (US 20140324952) teaches OS waking suspended application periodically to generate keep-alive message.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES M SWIFT whose telephone number is (571)270-7756. The examiner can normally be reached Monday - Friday: 9:30 AM - 7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 5712723652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES M SWIFT/Primary Examiner, Art Unit 2196